Citation Nr: 1206948	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-28 480 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right hand disability. 

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a right elbow disability.  

4.  Entitlement to service connection for left leg length discrepancy.

5.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge via video hearing in November 2011.  A transcript of the hearing has been associated with the record.

The Board notes that the Veteran was denied service connection for a right wrist and cervical spine disability in September 2007.  He expressed disagreement with the decision in November 2007.  A Statement of the Case (SOC) was issued in August 2008.  In September 2008, the Veteran submitted a VA Form 9 Substantive Appeal.  However, in a May 2010 rating decision, he was granted service connection for cervical spine degenerative disk disease and joint disease, and right wrist degenerative joint disease and scapholunate dissociation.  As the benefits sought have been granted, these issues are no longer before the Board and will not be addressed in this decision.  




FINDINGS OF FACT

1.  During the November 2011 hearing, the Veteran stated that he wished to withdraw the appeal for service connection for a right hand disability.  

2.  A right shoulder disability was not manifest in service and is not otherwise attributable to service.  

3.  A right elbow disability was not manifest in service and is not otherwise attributable to service.  

4.  Left leg length discrepancy was not manifest in service and is not otherwise attributable to service.  

5.  Lumbar degenerative disk disease was not manifest in service.  Arthritis was not manifest within a year of discharge and is not otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a right hand disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204 , 20.1404 (2011).

2.  A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A right elbow disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Left leg length discrepancy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Lumbar degenerative disk disease was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in March 2007.  

Moreover, in November 2011, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to the Board hearing, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2011); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded an appropriate and adequate VA examination for his claims for service connection.  The examination was adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

FACTUAL FINDINGS 

Service treatment records reveal a complaint of pain in the lower left thigh after being hit while playing football in August 1980.  Bruised muscle, left thigh, was assessed at that time.  In September 1988, it was reported that in 1986 the Veteran broke his wrist but that he has had no problems since that time.  In June 1991, the Veteran was injured in a parachute jump.  He complained of posterior neck and bilateral shoulder soreness.  There was no numbness/tingling or weakness of the upper extremities.  Neck muscle strain was assessed.  

Examinations in May 1981, December 1982, February 1984, March 1985, September 1988 and October 1992 revealed normal findings for the upper extremities, lower extremities, and spine, other musculoskeletal system.  The Veteran denied having recurrent back pain, painful or trick shoulder, and cramps in the legs in May 1981, December 1982, March 1985, September 1988 and October 1992.  At separation in May 1995, the upper extremities, lower extremities, and spine, other musculoskeletal system was normal.  At that time, the Veteran denied having recurrent back pain, painful or trick shoulder, and cramps in his legs.  

In January 2003, a medical history was reported of broken right arm and wrist in October 1986.  At that time, he complained of right rear shoulder problems from a work injury.  His symptoms were intermittent and started in January 2003.  He denied any symptoms before this time.  He also reported difficulties with numbness in his fingers and arms.  

In his February 2007 claim for compensation, the Veteran stated that his low back disability began in October 1978, his shoulder disability began in September 1993, leg shortness began in April 1990 and that his right elbow disability began in October 1986.  Via other statements the Veteran has related that his military specialty was jump/parachute.  He also had jobs as a military policeman, infantryman (which required carrying heavy rucksacks up to and in excess of 100 pounds) and recruiter.  When he retired from service he had no aches or complaints but slowly things began to change.  Per the Veteran, in October 1986 while recruiting at a local high school he fell approximately 12 ft and broke his right wrist and right arm.  He also related that he had one leg shorter than the other due to stress and pounding done to his body by heavy rucksacks, long marches and parachute jumps during service.  

In the March 2010 VA examination, the Veteran reported post service employment as a tractor trailer driver for eight months, construction and concrete former for five years, mortgage broker for two years, security guard for about four years and then a contractor in Iraq for nine months.  He was unemployed at that time.  He reported that his right shoulder problems began right after a parachute accident in 1993 but it subsided within  a week, and that his right elbow stiffness began around late 2003 without any antecedent injury.  

Examination revealed the right shoulder did not demonstrate any swelling, tenderness or instability, and alignment was normal.  The only area of tenderness in the region of the shoulder was the levator scapulae which is as much a neck muscle as it is a shoulder muscle.  There was normal radiographic examination of the shoulder.  The examiner found that the pain in the right shoulder region was related to the neck and not related to intrinsic shoulder pathology.  He also had normal right hand.  

Lumbar degenerative disk disease and degenerative joint disease without evidence of lumbosacral radiculopathy was diagnosed.  There was evidence of mild leg length discrepancy with the left iliac crest slightly shorter than the right.  Such was not related to the lumbar spine or pelvis on examination and was less likely as not related to the Veteran's prior calcaneal fracture.  The examiner found that the left leg discrepancy did not appear to contribute to the Veteran's low back pain or any other medical condition at that time.  Right elbow mild triceps tendonitis was also diagnosed.  

The examiner found that given the history that it did not start until several years after service, it is less likely as not that right elbow mild triceps tendonitis is related to service.  He expressed that this would not be characteristic of the musculoskeletal problems related to scuba activities.  Per the examiner, the right shoulder was normal on physical examination and current right shoulder blade symptoms were related to the neck.  Regarding the back, the examiner stated that the current low back condition based on the minimal symptoms and physical examination findings as well as the lack of a clear history indicating  that this began in service is less likely as not related to his time in service.  Also, he opined that the leg length discrepancy is less likely as not related to parachuting activities in service for the reasons stated above.  

In his November 2011 Board hearing, the Veteran related that his right elbow was injured in a repelling exercise while on active duty in 1986.  He attributed his shoulder complaints to a parachute accident in 1993 or 1994.  It was training jump he stated and that because of it he always has a kind of spasm in his neck.  Per the Veteran, its starts in his neck on the right side and falls down through his right shoulder.  He expressed that he was in constant pain every day.  The Veteran further contended that his leg length discrepancy was the result of his duty as a parachutist to which he did 35 jumps during his career with 6 or 7 having rough landings.  Per the Veteran, he was told by his chiropractor post service about his leg discrepancy and that his chiropractor believed that his parachute jumping might have caused it.  

ANALYSIS

Right Hand

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

During his November 2011 hearing, the Veteran expressed that he wished to withdraw the appeal for service connection for a right hand disability.  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim for service connection for a right hand disability.

Right Shoulder 

The Veteran has appealed the denial of service connection for a right shoulder disability.  After review of the record, the Board finds against the claim.  

For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2011).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the evidence is devoid of a showing that the Veteran has a right shoulder disability.  In this regard, while the Veteran reported bilateral shoulder soreness in June 1991 following a parachute jump, examinations thereafter revealed normal findings for the upper extremities.  The Veteran also denied painful or trick shoulder in October 1992 and at separation in May 1995.  Post service treatment records are negative for any complaints, treatment and/or diagnoses for the right shoulder until January 2003 at which time the Veteran reported a recent (post-service) work related shoulder injury.  He denied any symptoms before this time.  When examined in March 2010, there was normal radiographic examination of the shoulder.  

While the Veteran has complained of right shoulder pain and limitation of motion, pathology has not been identified.  Rather, the VA examiner found that the pain in the right shoulder region was related to the neck and not related to intrinsic shoulder pathology.  We note that the Veteran is already service connected for a cervical spine disability.  

Service connection cannot be granted without competent evidence of a current disability related to a disease or injury.  To the extent that the Veteran has reported right shoulder pain, without a pathology to which the symptoms of the Veteran's pain can be attributed, there is no basis to grant service connection.  See Sanchez-Benitez v. Principi, supra.

Implicit in the claim is the Veteran's belief that he has a right shoulder disability.  However, he has not established his competence to establish the existence of a right shoulder disability and he has not provided adequate lay evidence that would suggest the existence of a right shoulder disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, his own assertions, without more, are not competent.  

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a right shoulder disability.  Accordingly, the claim for service connection for a right shoulder disability is denied.  

Right Elbow, Leg Shortness and Low Back 

The Veteran has appealed the denial of service connection for a right elbow disability, left leg shortness and a low back disability.  After review of the evidence, the Board finds against the claims.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report pain, numbness and stiffness but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, the Board finds that the Veteran's assertions that his disabilities are related to service are not credible and that the more probative evidence is against the claims.  

To the extent that the Veteran attributes his disabilities to service, the Board finds that his assertions are not credible.  In this regard, we note that although the Veteran was seen in service for a broken wrist and/or arm, the evidence shows that the injury was specific to the wrist and not the right elbow.  Throughout service, examinations were normal for the spine, other musculoskeletal system, lower extremities and upper extremities.  We also note the separation evaluation revealed normal clinical findings for the spine, other musculoskeletal system, lower extremities and upper extremities.  The Veteran also denied related symptomalogy.  

Post-service evidence is devoid of a showing of complaints or treatment related to the back, right elbow and/or left leg following active service until years thereafter.  The earliest mention of any problems is the January 2003 showing of complaints of numbness in the fingers and arms, and difficulty standing.  The Board emphasizes the multi-year gap between discharge from active duty service (1995) and the initial reported symptoms related to the disabilities shown years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The gap in time is consistent with the normal findings at separation and the Veteran's denial of pertinent pathology at separation.  The Board is not presented with silence alone.  

We also note that when examined in January 2003, the Veteran reported problems with neck pain, numbness in fingers and arms, right arm, shoulder and difficulty standing.  However, he specifically denied upper or lower back pain/stiffness.  Although the fact that the Veteran did not mention any back problems at that time does not in and of itself prove that he was not suffering from back symptoms, we just find it not credible that he would report other problems and not ongoing back symptoms if he were experiencing continuity and disability.  

Furthermore, the VA examiner has found that it was less likely as not that right elbow tendonitis, leg length discrepancy and the Veteran's lumbar spine disability are related to service.  The opinions were rendered after examination of the Veteran and review of his treatment records.  We have afforded greater probative value to the opinion of the VA examiner than the Veteran's assertions of an in service onset and continuity.  The opinion of the VA examiner is supported by adequate reason and rational and is consistent with the historical record to include the normal findings at separation and the denial of pertinent history at that time.  

The Board notes that the Veteran believes that his disabilities were caused by service to include parachute jumps and heavy lifting during his service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and- effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Although the Board has considered the written statements of the Veteran and his representative, to the extent that any such lay statements are being offered to answer the question of whether the Veteran's claimed right elbow, back and left leg discrepancy are related to service, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent to render probative (i.e., persuasive) opinions on these medical matters.  Consequently, the lay assertions as to the etiology of the Veteran's claimed disabilities have no probative value. 

Lastly, while the Veteran has stated that his chiropractor believed that his parachute jumping might have caused his left leg discrepancy, the Veteran has not provided a statement from the chiropractor confirming such.  Rather, the medical evidence submitted by his chiropractor is devoid of any opinions.  This fact was noted during the hearing and the appellant was provided an opportunity to support the claimed conversation.  In essence, he was provided an opportunity to cure a potential evidentiary defect.  He did not submit curing evidence.  Here, we find his recollection of the conversation to be lacking in reasoning, vague and not credible. 

Accordingly, the claims are denied.  The Board finds that the Veteran's assertions that his disabilities are related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, we note that examinations were normal at separation, he denied pertinent symptoms at separation and post service manifestations are not shown until years after service.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for service connection for a right hand disability is dismissed.  

Service connection for a right shoulder disability is denied. 

Service connection for a right elbow disability is denied.  

Service connection for left leg discrepancy is denied.  

Service connection for a low back disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


